United States Court of Appeals
    for the Federal Circuit
             ______________________

                 April 28, 2017
                   ERRATA
             ______________________

              Appeal No. 2015-5084

 REOFORCE, INC., THEODORE SIMONSON,
           RONALD STEHN,
          Plaintiffs-Appellants

                         v.

               UNITED STATES,
               Defendant-Appellee

             Decided: March 17, 2017
              Precedential Opinion
             ______________________

Please make the following changes:

On page 4, lines 4-13, delete:

       Once established, a mining claimant re-
       ceives “a ‘patent,’ that is, an official
       document issued by the United States
       attesting that fee title to the land is in
       the private owner.” Kunkes v. United
       States, 78 F.3d 1549, 1551 (Fed. Cir.
       1996). A patented mining claim is “a
       property right in the full sense.” Union
       Oil Co. v. Smith, 249 U.S. 337, 349
       (1919).
2                                      REOFORCE, INC.   v. US



           Until a patent issues, the mining claim-
           ant has an “unpatented” mining claim, a
           “unique form of property.” Best, 371
U.S. at 335–36.

    Replace the deleted language with this paragraph:

           The Mining Law allows the holder of a
           valid mining claim to apply for “a ‘pa-
           tent,’ that is, an official document is-
           sued by the United States attesting that
           fee title to the land is in the private
           owner.” Kunkes v. United States, 78
F.3d 1549, 1551 (Fed. Cir. 1996). [in-
           sert footnote 1] Until a patent issues,
           however, the mining claimant has an
           “unpatented” mining claim, a “unique
           form of property.” Best, 371 U.S. at 335–
           36; see also Union Oil Co. v. Smith, 249
U.S. 337, 349 (1919) (an unpatented
           mining claim is “a property right in the
           full sense”).

    Insert Footnote 1, as indicated above, to read:

           “Since 1994, Congress has imposed a
           moratorium on the processing of new
           patent applications. See Interior and
           Related Agencies Appropriations Act of
           1995, Pub. L. No. 103-332, 108 Stat.
           2499 (1994).”

    The following paragraph should start with the sen-
tence currently at page 4, line 13:

           “An unpatented claim…”